Exhibit 10.65

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) dated as of June 3, 2005 between CONSOL
Energy Inc., a Delaware corporation (the “Company”) and J. Brett Harvey (the
“Executive”).

 

WHEREAS, the Executive presently serves as a Director on the Company’s Board of
Directors (the “Board”) and is employed as the President and Chief Executive
Officer of the Company:

 

WHEREAS, the Executive and the Company entered into the Letter Agreement, dated
December 11, 1997, and subsequently amended April 5, 2000, relating to the terms
and conditions of Executive’s employment and service as a Director of the
Company (the “Letter Agreement”);

 

WHEREAS, the Company and the Executive entered into a Change in Control
Severance Agreement, dated as of July 21, 2003 (the “Change in Control
Agreement”);

 

WHEREAS, the Board recognizes that the Executive’s contribution to the growth
and success of the Company has been substantial and the Board desires to provide
for the continued employment of the Executive and to make certain changes in the
Executive’s employment arrangements with the Company which the Board has
determined will reinforce and encourage the continued attention and dedication
to the Company of the Executive as a member of the Company’s management, in the
best interests of the Company and its stockholders;

 

WHEREAS, the Executive is willing to commit himself to continue to serve the
Company, on the terms and conditions herein provided.

 

In order to effect the foregoing, the Company and the Executive wish to enter
into an employment agreement on the terms and conditions set forth below.
Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, and intending to be legally bound
hereby, the parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

SECTION 1.01. Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:

 

“Affiliate” means (i) any entity that, directly or indirectly, is controlled by
the Company, (ii) any entity in which the Company has a significant equity
interest, and (iii) an affiliate of the Company as defined in Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934, as amended.

 

“Base Salary” has the meaning set forth in Section 4.01.



--------------------------------------------------------------------------------

“Cause” means (a) gross negligence in the performance of the Executive’s duties
which results in material financial harm to the Company; (b) the Executive’s
conviction of, or plea of guilty or nolo contendere to, (i) any felony, or (ii)
any misdemeanor involving fraud, embezzlement or theft; (c) the Executive’s
intentional failure or refusal to perform his duties and responsibilities with
the Company, without the same being corrected within fifteen (15) days after
being given written notice thereof; (d) the material breach by the Executive of
any of the covenants contained in Articles 6 or 7 of this Agreement; (e) the
Executive’s willful violation of any material provision of the Company’s code of
conduct for executives and management employees; or (f) the Executive’s willful
engagement in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise. The Executive may be terminated for Cause
hereunder only by majority vote of all members of the Board (other than the
Executive), which vote is communicated to the Executive in writing.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Date of Termination” has the meaning set forth in Section 5.07.

 

“Employment Period” has the meaning set forth in Section 2.01.

 

“Good Reason” means, without the Executive’s written consent, (a) the material
diminution of the Executive’s duties or responsibilities, including the
assignment of any duties and responsibilities materially inconsistent with his
position, without the same being corrected within fifteen (15) days after the
Executive gives written notice thereof; (b) a reduction in the Executive’s Base
Salary; (c) a material reduction in the Executive’s annual target bonus
opportunity (excluding any reduction that is generally applicable to all or
substantially all executive officers of the Company), without the same being
corrected within fifteen (15) days after the Executive gives written notice
thereof; (d) a material reduction in the overall level of employee benefits
(including long-term incentive opportunities) provided to the Executive
(excluding any reduction that is generally applicable to all or substantially
all executive officers of the Company), without the same being corrected within
fifteen (15) days after the Executive gives written notice thereof; (e) the
failure to obtain a written assumption of this Agreement by any person acquiring
all or substantially all of the assets of the Company prior to such acquisition;
(f) the relocation of the Executive’s work location to a location more than
fifty (50) miles from Pittsburgh, Pennsylvania; or (g) the Company giving the
Executive notice of nonextension of the term of this Agreement in accordance
with Section 5.01 solely at either the end of the initial three year term or the
end of the first one year extension of the term under Section 5.01 (but, for the
avoidance of doubt, not at the end of any further extension of the term);
provided, however, that, notwithstanding any provision of this Agreement to the
contrary, the Executive must give written notice of his intention to terminate
his employment for Good Reason within sixty (60) days after the event or
omission which constitutes Good Reason, and any failure to give such written
notice within such period will result in a waiver by the Executive of his right
to terminate for Good Reason as a result of such act or omission.

 

“Notice of Termination” has the meaning set forth in Section 5.06.

 

-2-



--------------------------------------------------------------------------------

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d).

 

“Permanent Disability” means the Executive becomes permanently disabled within
the meaning of the long term disability plan of the Company applicable to the
Executive under circumstances whereby the Executive is entitled to receive
immediate benefits thereunder.

 

“Reimbursable Expenses” has the meaning set forth in Section 4.05.

 

“Restricted Territory” means the counties, towns, cities, states or other
political subdivisions of any country in which the Company or its Affiliates
operates or does business.

 

ARTICLE 2

 

EMPLOYMENT

 

SECTION 2.01. Employment. The Company shall continue to employ the Executive,
and the Executive shall continue employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning June 3, 2005
(the date of the beginning of such period to be referred to herein as the “Start
Date”) and ending as provided in Section 5.01 (the “Employment Period”).

 

ARTICLE 3

 

POSITION AND DUTIES

 

SECTION 3.01. Position and Duties. During the Employment Period, the Executive
shall continue to serve as President and Chief Executive Officer of the Company
and will be nominated for re-election to the Board. In such capacity, the
Executive shall have such responsibilities, powers and duties as may from time
to time be prescribed by the Board; provided that such responsibilities, powers
and duties are substantially consistent with those customarily assigned to
individuals serving in such positions at comparable companies or as may be
reasonably required by the conduct of the business of the Company. During the
Employment Period the Executive shall devote substantially all of his working
time and efforts to the business and affairs of the Company and its
subsidiaries. The Executive shall not directly or indirectly render any services
of a business, commercial or professional nature to any other Person or
organization, whether for compensation or otherwise, without the prior written
consent of the Company; provided, however, that nothing in this Agreement shall
preclude the Executive from managing his personal investments or serving as a
director of a not-for-profit organization, so long as such activities do not
interfere with the Executive’s performance of his duties hereunder.

 

ARTICLE 4

 

BASE SALARY AND BENEFITS

 

SECTION 4.01. Base Salary. During the Employment Period, the Executive’s base
salary will be not less than $850,000 per annum (the “Base Salary”). The Base
Salary will

 

-3-



--------------------------------------------------------------------------------

be payable in accordance with the normal payroll practices of the Company.
Annually during the Employment Period the Board shall review with the Executive
his job performance and compensation, and if deemed appropriate by the Board, in
its discretion, the Executive’s Base Salary may be increased but not decreased
and, if so increased, such adjusted Base Salary shall become the new Base Salary
and shall not thereafter during the Employment Period be decreased.

 

SECTION 4.02. Bonuses. During the Employment Period, in addition to the Base
Salary, the Executive shall be eligible to participate in an annual bonus plan
on terms established from time to time by the Board; provided, however, that (i)
the Executive’s target annual bonus will be not less than 100% of his Base
Salary, and (ii) the Executive’s bonus will be paid at the same time as bonuses
are paid for other senior executive officers.

 

SECTION 4.03. Long Term Incentive Plans. During the Employment Period, the
Executive shall be eligible to participate in any long term incentive
compensation plan maintained by the Company on the terms established from time
to time by the Board or the Compensation Committee of the Board, as applicable.

 

SECTION 4.04. Benefits. During the Employment Term the Executive shall be
entitled to participate in all employee benefit and fringe benefit plans and
arrangements made available by the Company to its executives and key management
employees upon the terms and subject to the conditions set forth in the
applicable plan or arrangement; provided, however, that the Executive will be
credited with eleven (11) years of additional service credit under the Company’s
Employee Retirement Plan (the “ERP”) and the Company’s retiree medical plan,
representing the Executive’s years of service at PacifiCorp Energy Inc. and its
affiliates (“PacifiCorp”); provided, further however, that, to the extent such
additional service credit cannot be provided under the ERP, the Company shall
provide such benefits under a supplemental retirement plan. Notwithstanding the
foregoing, there shall be deducted from the benefits payable to the Executive
under the ERP or a supplemental retirement plan an amount equal to the pension
benefits payable to the Executive pursuant to any pension benefit plans of
PacifiCorp. The Executive will be entitled to a maximum of five (5) weeks of
paid vacation annually during the Employment Period.

 

SECTION 4.05. Expenses. The Company shall reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Company’s requirements with respect to
reporting and documentation of expenses. In addition, the Company shall
reimburse the Executive for all reasonable expenses incurred by him for legal
advice in finalizing this Agreement, subject to a maximum of $30,000.

 

ARTICLE 5

 

TERM AND TERMINATION

 

SECTION 5.01. Term. The Employment Period will terminate on the third
anniversary of the Start Date unless further extended or sooner terminated as
hereinafter

 

-4-



--------------------------------------------------------------------------------

provided. Commencing on the third anniversary of the Start Date and on each
anniversary thereafter, the Employment Period will automatically be extended for
one (1) additional year, unless not later than ninety (90) days immediately
preceding such anniversary, the Company or the Executive shall have given
written notice to the other that it does not wish to extend the Agreement.

 

SECTION 5.02. Termination for Good Reason or Without Cause. If the Employment
Period shall be terminated prior to the expiration of the third anniversary of
the Start Date (or the end of the Employment Period as extended pursuant to
Section 5.01) (a) by the Executive for Good Reason, or (b) by the Company not
for Cause, provided the Executive has entered into and not revoked a general
release of claims reasonably satisfactory to the Company, the Executive shall be
paid solely (i) Base Salary through the Date of Termination and any annual bonus
awarded in accordance with the Company’s bonus program but not yet paid; (ii) an
amount equal to two (2) times the Base Salary and two (2) times the target
annual bonus amount, provided that the Executive shall be entitled to any unpaid
amounts only if the Executive has not breached and does not breach the
provisions of Sections 6.01 and 7.01 hereof; (iii) a pro-rata portion of the
Executive’s target bonus for the year of termination, calculated by reference to
the number of days during the bonus year during which he was employed by the
Company; (iv) payment for all accrued, but unused, vacation time through the
Date of Termination; (v) payment for reasonable outplacement assistance services
for the Executive associated with seeking another employment position; and (vi)
promptly following any such termination, the Executive shall be reimbursed all
Reimbursable Expenses incurred by the Executive prior to such termination. The
amounts described in clauses (i), (ii), (iii) and (iv) above will be paid in a
single lump sum within ten (10) days after the Date of Termination; provided,
however, that no amount shall be paid until expiration of the 7-day statutory
revocation period with respect to the release referred to in this Section 5.02
above. The terms of all Company restricted stock units, stock options and other
equity based awards will be as set forth in the applicable award agreements, and
medical benefits shall be as provided in Section 5.05 below. The Executive’s
entitlements under any other benefit plan or program shall be as determined
thereunder, except that severance benefits shall not be payable under any other
plan or program. Notwithstanding the foregoing, if a termination of employment
results in severance benefits being paid under the Change in Control Agreement
(or any successor thereto), no amounts or benefits will be paid to the Executive
under this Section 5.02.

 

SECTION 5.03. Termination Due to Death or Permanent Disability. If the
Employment Period shall be terminated prior to the expiration of the third
anniversary of the Start Date (or the end of the Employment Period as extended
pursuant to Section 5.01) due to the Executive’s death or Permanent Disability,
the Executive (or his heirs, estate or legal representative) shall be entitled
solely to (i) Base Salary through the Date of Termination and any annual bonus
awarded in accordance with the Company’s bonus program but not yet paid; (ii) a
pro-rata portion of the Executive’s target bonus for the year of termination,
calculated by reference to the number of days during the bonus year during which
he was employed by the Company; (iii) payment for all accrued, but unused,
vacation time through the Date of Termination; and (iv) promptly following any
such termination, the Executive (or his heirs, estate of legal representative)
shall be reimbursed all Reimbursable Expenses incurred by the Executive prior to
such termination. The amounts described in clauses (i), (ii) and (iii) above
will be paid in a single lump sum within ten (10) days after the Date of
Termination. The terms

 

-5-



--------------------------------------------------------------------------------

of all Company restricted stock units, stock options and other equity based
awards will be as set forth in the applicable award agreements, and the
Executive’s entitlements under any other benefit plan or program shall be as
determined thereunder.

 

SECTION 5.04. Termination for Cause or Other Than Good Reason. If the Employment
Period shall be terminated prior to the expiration of the third anniversary of
the Start Date (or the end of the Employment Period as extended pursuant to
Section 5.01) (a) by the Company for Cause, or (b) by the Executive other than
for Good Reason and not due to the Executive’s death or Permanent Disability,
the Executive shall be entitled, within ten (10) days following the Date of
Termination, to receive solely (i) the Base Salary through the Date of
Termination; (ii) payment for all accrued, but unused, vacation time through the
Date of Termination; and (iii) reimbursement of all Reimbursable Expenses
incurred by the Executive prior to such termination. The Executive’s rights
under any benefit plan or program shall be as set forth thereunder.

 

SECTION 5.05. Medical Benefits. If the Employment Period is terminated as a
result of a termination of employment as specified in Section 5.02, the
Executive and his dependents shall continue to receive his medical insurance
benefits from the Company, on terms substantially comparable to the terms of the
Company’s medical plan, for a period equal to the lesser of (x) twenty four (24)
months following the Date of Termination or (y) until the Executive is provided
by another employer with benefits substantially comparable (with no preexisting
condition limitations) to the benefits provided by the Company’s medical plan.
For purposes of enforcing this offset provision, the Executive shall have a duty
to promptly inform the Company in writing as to the terms and conditions of any
medical benefits provided in connection with any subsequent employment.
Notwithstanding the foregoing, the benefits provided in this Section 5.05 shall
not in any way modify, limit, or waive any rights the Executive or his
dependents may have with respect to any retiree or other post-employment medical
benefits, it being agreed that this Section 5.05 provides a minimum amount of
coverage that must be provided, and not a replacement of any coverage to which
the Executive or his dependents may otherwise be entitled.

 

SECTION 5.06. Notice of Termination. Any termination by the Company for
Permanent Disability or Cause or without Cause or by the Executive with or
without Good Reason shall be communicated by written Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision indicated.

 

SECTION 5.07. Date of Termination. “Date of Termination” shall mean (a) if the
Employment Period is terminated as a result of a Permanent Disability, the next
business day after a Notice of Termination is given following the Permanent
Disability; (b) if the Employment Period is terminated as a result of death, the
date of death; and (c) if the Employment Period is terminated for any other
reason, the later of the date the Notice of Termination is given or the end of
any applicable correction period.

 

-6-



--------------------------------------------------------------------------------

SECTION 5.08. No Duty to Mitigate. The Executive shall have no duty to seek new
employment or other duty to mitigate following a termination of employment as
described in Section 5.02 above, and no compensation or benefits described in
Section 5.02 shall be subject to reduction or offset on account of any
subsequent compensation, other than as provided in Section 5.05.

 

SECTION 5.09. Release. Notwithstanding any other provision hereof, the Executive
shall not be required by any general release required under Section 5.02 above
to release claims that the Executive may have against the Company for
reimbursement of ordinary and necessary business expenses incurred by him during
the course of his employment, claims that arise after the effective date of the
release, any rights the Executive may have to enforce Sections 5.02 of this
Agreement, and claims for which the Executive is entitled to be indemnified
under the Company’s charter, by-laws or under applicable law or pursuant to the
Company’s directors’ and officer’s liability insurance policies.

 

ARTICLE 6

 

CONFIDENTIAL INFORMATION

 

SECTION 6.01. Confidential Information and Trade Secrets. The Executive and the
Company agree that certain materials, including, but not limited to,
information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion
credit and financial data, manufacturing processes, financial methods, plans or
the business and affairs of the Company and its Affiliates, constitute
proprietary confidential information and trade secrets. Accordingly, the
Executive will not at any time during or after the Executive’s employment with
the Company disclose or use for the Executive’s own benefit or purposes or the
benefit or purposes of any Person, other than the Company and any of its
Affiliates, any proprietary confidential information or trade secrets. The
foregoing obligations imposed by this Section 6.01 will not apply (i) in the
course of the business of and for the benefit of the Company, (ii) if such
information has become, through no fault of the Executive, generally known to
the public, or (iii) if the Executive is required by law to make disclosure
(after giving the Company notice and an opportunity to contest such
requirement). The Executive agrees that upon termination of employment with the
Company for any reason, the Executive will immediately return to the Company all
memoranda, books, paper, plans, information, letters and other data, and all
copies thereof or therefrom, which in any way relate to the business of the
Company and its Affiliates. The Executive further agrees that the Executive will
not retain or use for the Executive’s account at any time any trade names,
trademark or other proprietary business designation used or owned in connection
with the business of the Company or any of its Affiliates.

 

ARTICLE 7

 

NONCOMPETITION

 

SECTION 7.01. Noncompetition. (a) The Executive acknowledges and recognizes the
highly competitive nature of the business of the Company and its Affiliates and
accordingly agrees that during the term of the Executive’s employment and for a
period of two (2) years after the termination thereof:

 

(i) the Executive will not directly or indirectly engage in any business which
is in competition with any line of business conducted by the Company or any of
its Affiliates, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
Restricted Territory;

 

-7-



--------------------------------------------------------------------------------

(ii) the Executive will not perform or solicit the performance of services for
any customer or client of the Company or any of its Affiliates;

 

(iii) the Executive will not directly or indirectly induce any employee of the
Company or any of its Affiliates to (1) engage in any activity or conduct which
is prohibited pursuant to this Section 7.01, or (2) terminate such employee’s
employment with the Company or any of its Affiliates. Moreover, the Executive
will not directly or indirectly employ or offer employment (in connection with
any business which is in competition with any line of business conducted by the
Company or any of its Affiliates) to any person who was employed by the Company
or any of its Affiliates unless such person shall have ceased to be employed by
the Company or any of its Affiliates for a period of at least twelve (12)
months; and

 

(iv) the Executive will not directly or indirectly assist others in engaging in
any of the activities which are prohibited under clauses (i)-(iii) of this
Section 7.01(a) above.

 

(b) The covenant contained in Section 7.01(a)(i) above is intended to be
construed as a series of separate covenants, one for each county, town, city and
state or other political subdivision of a Restricted Territory. Except for
geographic coverage, each such separate covenant shall be deemed identical in
terms to the covenant contained in the preceding subsections. If, in any
judicial proceeding, the court shall refuse to enforce any of the separate
covenants (or any part thereof) deemed included in such subsections, then such
unenforceable covenant (or such part) shall be deemed to be eliminated from this
Agreement for the purpose of those proceedings to the extent necessary to permit
the remaining separate covenants (or portions thereof) to be enforced.

 

(c) It is expressly understood and agreed that although the Executive and the
Company consider the restrictions contained in this Section 7.01 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Executive, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 8

 

EQUITABLE RELIEF

 

SECTION 8.01. Equitable Relief. The Executive acknowledges that (a) the
covenants contained in Sections 6.01 and 7.01 hereof are reasonable, (b) the
Executive’s services are unique, and (c) a breach or threatened breach by him of
any of his covenants and agreements with the Company contained in Sections 6.01
or 7.01 hereof could cause irreparable harm to the Company for which it would
have no adequate remedy at law. Accordingly, and in addition to any remedies
which the Company may have at law, in the event of an actual or threatened
breach by the Executive of his covenants and agreements contained in Sections
6.01 or 7.01 hereof, the Company shall be entitled as a matter of right to an
injunction, without a requirement to post bond, out of any court of competent
jurisdiction, restraining any violation or further violation of such promises by
the Executive or the Executive’s employees, partners or agents.

 

ARTICLE 9

 

INDEMNIFICATION

 

SECTION 9.01. (a) Indemnification. The Company agrees that if the Executive is
made a party, or is threatened to be made a party, to any action, suit or
proceeding, whether civil, criminal, administrative or investigative, by reason
of the fact that he is or was a director, officer or employee of the Company or
is or was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent permitted or authorized by applicable law and the Company’s certificate
of incorporation or bylaws, against all cost, expense, liability and loss
(including, without limitation, attorney’s fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) reasonably
incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive even if he has ceased to be a
director, member, employee or agent of the Company or other entity and shall
inure to the benefit of the Executive’s heirs, executors and administrators.

 

(b) D&O Insurance. During the Employment Period, the Company shall keep in place
a directors’ and officers’ liability insurance policy (or policies) providing
comprehensive coverage to the Executive to the same extent that the Company
provides such coverage for any other officer or director of the Company and,
after the expiration of the Employment Period, the Executive shall be entitled
to such coverage to the same extent that the Company provides such coverage for
any other current or former officer or director of the Company.

 

ARTICLE 10

 

MISCELLANEOUS

 

SECTION 10.01. Remedies. The Company will have all rights and remedies set forth
in this Agreement, all rights and remedies which the Company has been granted at
any time

 

-9-



--------------------------------------------------------------------------------

under any other agreement or contact and all of the rights which the Company has
under any law. The Company will be entitled to enforce such rights specifically,
without posting a bond or other security, to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law. The failure of the Company to enforce at any time any provision
of this Agreement shall in no way be construed to be a waiver of such provision
or of any other provision hereof.

 

SECTION 10.02. Consent to Amendments. The provisions of this Agreement may be
amended or waived only by a written agreement executed and delivered by the
Company and the Executive. No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.

 

SECTION 10.03. Successors and Assigns. All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto will bind and inure
to the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not, provided that the Executive may not assign his
rights or delegate his obligations under this Agreement without the written
consent of the Company and the Company may assign this Agreement only to a
successor to all or substantially all of its assets.

 

SECTION 10.04. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.

 

SECTION 10.05. Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all of which counterparts taken together will
constitute one and the same agreement.

 

SECTION 10.06. Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

SECTION 10.07. Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient, two (2) business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid. Such notices, demands and other
communications will be sent to the Executive and to the Company at the addresses
set forth below.

 

If to the Executive:    To the last address delivered to the Company by the
Executive in the manner set forth herein.

 

-10-



--------------------------------------------------------------------------------

If to the Company:    CONSOL Energy Inc.      Consol Plaza      1800 Washington
Road      Pittsburgh, PA 15241      Attn: Compensation Committee Copies of
notices to the Company shall also be sent to:      Cahill Gordon & Reindel     
80 Pine Street      New York, NY 10005      Attn: Glenn J. Waldrip, Jr., Esq.

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

SECTION 10.08. Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

SECTION 10.09. No Third Party Beneficiary. This Agreement will not confer any
rights or remedies upon any person other than the Company, the Executive and
their respective heirs, executors, successors and assigns.

 

SECTION 10.10. Entire Agreement. This Agreement constitutes the entire agreement
among the parties and supersedes any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
in any way to the subject matter hereof, including, without limitation, the
Letter Agreement. Notwithstanding the foregoing, the Change in Control Agreement
shall continue in full force and effect, in accordance with its terms.

 

SECTION 10.11. Legal Fees and Expenses. In the event that the Executive
institutes any legal action to enforce his rights under, or to recover damages
for breach of this Agreement, the Executive, if he is the prevailing party,
shall be entitled to recover from the Company reasonable attorneys’ fees and
disbursements incurred by him.

 

SECTION 10.12. Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Any reference to
any federal, state, local or foreign statute or law will be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The use of the word “including” in this Agreement means “including
without limitation” and is intended by the parties to be by way of example
rather than limitation.

 

SECTION 10.13. Survival. Sections 5.02, 5.03, 5.04, 5.05, 5.08, 6.01, 7.01,
8.01, 9.01 and Article 10 hereof will survive and continue in full force in
accordance with their

 

-11-



--------------------------------------------------------------------------------

terms notwithstanding any termination of the Employment Period, and the
Agreement shall otherwise remain in full force to the extent necessary to
enforce any rights and obligations arising hereunder during the Employment
Period.

 

SECTION 10.14. GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW OF PENNSYLVANIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

SECTION 10.15. Internal Revenue Code Section 409A. The Company shall, to the
extent necessary and only to the extent necessary, modify the timing of delivery
of severance benefits hereunder if it is determined that the timing would
subject the severance benefits to the additional tax and/or interest assessed
under Section 409A of the Code.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

CONSOL ENERGY INC.

By:

 

/s/ William P. Powell

--------------------------------------------------------------------------------

Printed Name:

 

William P. Powell

Title:

 

Chairman of Compensation Committee

/s/ J. Brett Harvey

--------------------------------------------------------------------------------

J. Brett Harvey

 

-13-